-DETAILED ACTION-
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on May 19, 2022 has been entered. 
Priority
This application is a continuation of 13/500,971 filed on 05/30/2012, which is a 371 of PCT/US 10/53214 filed 10/19/2010, which claims benefit of 61/253,782 filed 10/21/2009, and claims benefit of 61/255,379 filed 10/27/2009, and claims benefit of 61/255,783 filed 10/28/2009, and claims benefit of 61/255,780 filed 10/28/2009, and claims benefit of 61/297,170 filed 01/21/2010, and claims benefit of 61/297,138 filed 01/21/2010, and claims benefit of 61/364,288 filed 07/14/2010, and claims benefit of 61/366,677 filed 07/22/2010.
Claim Status
Claims 1, 2, 4, 9-11, 14-16, 40, and 43 are pending and are examined on the merits. Claims 3, 5-8, 12, 13, 17-39, 41, 42, and 44-52 were cancelled. Claims 40 and 43 were amended.
Withdrawn Claim Objections
Objection to claim 40 is withdrawn because the phrase “the pharmaceutical formulation” was replaced with “the formulation”.
Withdrawn Claim Rejections - 35 USC § 112
	Rejections of claims 44 and 46-50 are withdrawn because claims 44 and 46-50 were cancelled. 
Maintained Warning
Applicant is advised that should claim 15 be found allowable, claim 16 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Maintained Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) INGENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 9-11, 14-16, 40, and 43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 continues to require the formulation to comprise sodium caprylate or an isomer thereof, and claim 14 continues to require the formulation to comprise an isomer of sodium caprylate. The application as filed provides support for sodium caprylate as a gel temperature modifying agent. However, the application as filed does not provide support for isomers of sodium caprylate. Sodium caprylate is not a chiral compound, thus an isomer thereof is interpreted as referring to structural isomers of sodium caprylate. 
In the remarks dated May 19, 2022, the applicant traversed the rejection and referred to MPEP 2163.05 for support of claim amendment. The specification discloses use of fatty acid salts in poloxamer for modulating its gelation temperature. Paragraph 259 provides support for “fatty acid salts (e.g., sodium oleate, sodium caprate, sodium caprylate or the like)”. Within the broader genus of “fatty acid salts”, single species of sodium caprylate, sodium oleate, and sodium caprate are specifically disclosed. The applicant argues that the subgenus of “sodium caprylate or isomer thereof” feature in the current claims is specific enough to lead one to that class of compounds. Such class of compounds is described in the Office action as chemical compound with the molecular formula C8H15NaO2. The class of compounds corresponding to sodium caprylate or isomer thereof is much more specific than the class of compounds in Herschler. 
Applicant’s arguments were fully considered but remain unpersuasive because the decision in Herschler is not analogous to the current scenario. Isomers of sodium caprylate are not limited to the fatty acid salt class of compounds. For example, a compound of formula 
 
    PNG
    media_image1.png
    330
    282
    media_image1.png
    Greyscale
  (SciFinder Scholar data for CAS Registry Number 58309-63-0, pages 1-2, accessed on June 16, 2022) is an isomer of sodium caprylate because it has the molecular formula C8H15NaO2, however said compound is not a fatty acid salt. The application does not provide support for fatty acid salts, other than sodium caprylate, encompassed by the molecular formula C8H15NaO2 because the application as filed does not teach those fatty acid salts. Molecular formula C8H15NaO2 encompasses branched chain fatty acid sodium salts such as sodium valproate, sodium 2-ethylhexanoate, sodium isooctanoate, among others, however those are not supported by the application as filed either because these compounds are not disclosed in the application as filed. Present application broadly provides support for fatty acid salts and narrowly provides support for the three specific fatty acid salts. Isomers of sodium caprylate extends the scope of sodium caprylate beyond what is supported in the application as filed.  
 The teachings in paragraph 259, and the rest of the application as filed, do not provide support for isomers of sodium caprylate. One of ordinary skill in the art would not have concluded that the applicant was in possession of isomers of sodium caprylate at the time of the claimed invention based on the phrase “short chain fatty acids salts (e.g., sodium oleate, sodium caprate, sodium caprylate or the like)’. Rejections may be obviated by deleting “or an isomer thereof” in claim 1 and by cancelling claim 14. 
Claims 2, 4, 9-11, 15, 16, 40, and 43 are rejected for new matter because the claims depend from and contain new matter of claim 1. 
Allowable Subject Matter
An updated search of the claims did not recover additional relevant prior art. The closest prior art of record is the combination of Ding and Viegas. It would not have been obvious to the skilled artisan to modify the composition of Ding modified with Viegas to arrive at the claimed compositions.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459. The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR
system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.

/Alma Pipic/
Primary Examiner, Art Unit 1617